Exhibit 10.44
PEABODY ENERGY CORPORATION
AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN
SECTION 1 — INTRODUCTION
     1.1 PURPOSE. The purpose of the Peabody Energy Corporation Employee Stock
Purchase Plan is to provide eligible employees of Peabody Energy Corporation
(the “Company”) and its Participating Subsidiaries the opportunity to acquire a
proprietary interest in the Company and thereby provide employees with an
additional incentive to contribute to the long-term profitability and success of
the Company and its Subsidiaries. The Plan is for the exclusive benefit of
eligible employees of the Company and its Subsidiaries.
     1.2 STOCK PURCHASE PLAN. The Plan is a stock purchase plan that is intended
to satisfy all requirements of Section 423 of the Internal Revenue Code of 1986,
as amended. Any provision of the Plan inconsistent with Code Section 423 will,
without further act or amendment by the Company, be deemed reformed to comply
with Code Section 423.
     1.3 EFFECTIVE DATE AND TERM. The Plan will be effective on the date of the
initial sale of shares of the Company’s stock to the public (the “Initial Public
Offering”) pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended, which results in such shares being listed or
quoted on a national securities exchange or the Nasdaq Stock Market, as
designated by the Committee, subject to approval of the Plan by the shareholders
of the Company within twelve months of its adoption by the Board of Directors
(the “Effective Date”). The Plan shall continue in effect until the earlier of
the date the Company terminates the Plan or the date all of the shares of Stock
subject to the Plan, as amended from time to time, are purchased.
     1.4 PARTICIPATING SUBSIDIARIES. Prior to October 18, 2007, a Subsidiary of
the Company as of the Effective Date will be deemed to have adopted the Plan for
its eligible Employees as of the Effective Date and any corporation that becomes
a Subsidiary after the Effective Date but prior to October 18, 2007 will be
deemed to have adopted the Plan for its eligible Employees immediately upon
becoming a Subsidiary, unless the Company acts to exclude the Subsidiary and its
eligible Employees from participation in the Plan. On or after October 18, 2007,
any corporation that becomes a Subsidiary whose Employees are not participating
in another employee stock purchase plan will be deemed to have adopted the Plan
upon designation in writing by the Committee.
     1.5 STOCK SUBJECT TO PLAN.
     (a) The Stock subject to purchase under the Plan will be shares of the
Company’s authorized but unissued shares, or previously issued shares of Stock
reacquired and held by the Company, or shares acquired in the market. The
aggregate number of shares of Stock that may be purchased under the Plan shall
not exceed five million (5,000,000)1 plus such number of
 

1   Reflects original authorization of 1.5 million shares, as adjusted for two
2-for-l stock splits and as reduced by 1.0 million shares allocated to the
Australian Employee Stock Purchase Plan; does not reflect any reduction for
shares previously issued or reserved for issuance.

 



--------------------------------------------------------------------------------



 



Shares as shall remain authorized but unissued under the Peabody Energy
Corporation Australian Employee Stock Purchase Plan (the “Australian ESPP”)
under expiration or termination of the Australian ESPP. All shares of Stock
purchased under the Plan will count against this limitation.
     (b) In case of a reorganization, recapitalization, stock split, reverse
stock split, stock dividend, combination of shares, merger, consolidation,
offering of rights or other change in the capital structure of the Company, the
Committee may make such adjustment as it deems appropriate in the number, kind
and purchase price of shares of Stock available for purchase under the Plan,
subject to Section 7.1.
SECTION 2 — DEFINITIONS
     For purposes of this Plan, the following words and phrases, whether or not
capitalized, have the meanings specified below, unless the context plainly
requires a different meaning:
     2.1 “BENEFICIARY” means a person to whom all or a portion of the cash
amounts due to the Employee under this Plan will be paid if the Employee dies
before receiving such cash amounts.
     2.2 “BOARD” means the Board of Directors of the Company.
     2.3 “CHANGE IN CONTROL” means any one of the following:
     (a) any Person (other than a Person holding securities representing 10% or
more of the combined voting power of the Company’s outstanding securities as of
the Effective Date, the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the
Beneficial Owner, directly or indirectly, of securities of the Company,
representing 50% or more of the combined voting power of the Company’s
then-outstanding securities;
     (b) during any period of twenty-four consecutive months (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board, and any new director (other than (A) a director
nominated by a Person who has entered into an agreement with the Company to
effect a transaction described in clause 2.3(a), (c) or (d) or (B) a director
nominated by any Person (including the Company) who publicly announces an
intention to take or to consider taking actions (including, but not limited to,
an actual or threatened proxy contest) which if consummated would constitute a
Change in Control) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least three-fourths (3/4) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;

2



--------------------------------------------------------------------------------



 



     (c) the consummation of any merger, consolidation, plan of arrangement,
reorganization or similar transaction or series of transactions in which the
Company is involved, other than such a transaction or series of transactions
which would result in the shareholders of the Company immediately prior thereto
continuing to own (either by remaining outstanding or by being converted into
voting securities of the surviving entity) more than 50% of the combined voting
power of the securities of the Company or such surviving entity (or the parent,
if any) outstanding immediately after such transaction(s) in substantially the
same proportions as their ownership immediately prior to such transaction(s); or
     (d) the shareholders of the Company approve a plan of complete liquidation
of the Company or the sale or disposition by the Company of all or substantially
all of the Company’s assets, other than a liquidation of the Company into a
wholly owned subsidiary.
     As used in herein, “Person” (including a “group”), has the meaning as such
term is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (or any successor section thereto).
     2.4 “CODE” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.
     2.5 “COMMITTEE” means the individuals appointed by the Board to administer
the Plan.
     2.6 “COMPANY” means Peabody Energy Corporation, and any successor.
     2.7 “COMPENSATION” means straight-time wages or base salary
(inclusively) paid for services rendered by an Employee to the Company or any
Participating Subsidiary during the applicable period specified in the Plan,
including any such amounts contributed by the Employee to any plan or plans
established by the Company or Participating Subsidiary in accordance with
sections 125 or 401(k) of the Code. Bonuses, incentive compensation, overtime,
commissions and shift premiums paid to an Employee shall not be included in
Compensation. Notwithstanding the foregoing, Compensation shall not include any
amount paid to an Employee after he or she incurs a termination of employment
with the Company and all Participating Subsidiaries.
     2.8 “CUSTODIAN” means the custodian for the Plan appointed by the Company.
     2.9 “EFFECTIVE DATE” shall have the meaning set forth in Section 1.3.
     2.10 “EMPLOYEE” means any employee (as defined for purposes of Section 423
of the Code) of the Company or a Participating Subsidiary.
     2.11 “FAIR MARKET VALUE” means the fair market value of one share of Stock
as of a particular day, which shall be the closing price per share of Stock on
the New York Stock Exchange on that day, or, if such day is not a trading day,
the last preceding trading day; provided however, that the fair market value on
the Effective Date shall be the price per share of Stock used in connection with
the Initial Public Offering.

3



--------------------------------------------------------------------------------



 



     2.12 “INITIAL PUBLIC OFFERING” shall have the meaning set forth in
Section 1.3.
     2.13 “OFFERING DATE” means the first day of the Offering Period.
     2.14 “OFFERING PERIOD” means any of the following time periods: the
Effective Date through September 30, 2001; October 1, 2001 through March 31,
2002; and each consecutive six-month period thereafter; or such other period
designated by the Committee in its sole discretion.
     2.15 “OPTION” means an option to purchase shares of Stock under the Plan,
based on the contributions credited to each Employee’s Option Account.
     2.16 “OPTION ACCOUNT” means the Account maintained on behalf of the
Employee under Section 3.4 to which contributions to the Plan are credited and
from which amounts are withdrawn to exercise options on a Termination Date.
     2.17 “PARTICIPATING SUBSIDIARY” means a Subsidiary which is participating
in the Plan in accordance with Section 1.4.
     2.18 “PLAN” means this Peabody Energy Corporation Amended and Restated
Employee Stock Purchase Plan, as described in this document and as amended from
time to time.
     2.19 “STOCK” means the common stock, $0.01 par value, of the Company.
     2.20 “SUBSIDIARY” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations, or group of commonly controlled corporations, other than the last
corporation in the unbroken chain owns 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.
     2.21 “TERMINATION DATE” means the last day of an Offering Period, or if
earlier, the date of a Change in Control that occurs during such Offering
Period.
     2.22 “TRANSFERRED EMPLOYEE” means an Employee who (a) was a participant in
an employee stock purchase plan of the Company other than the Plan on the
Offering Date of an Offering Period, and (b) transferred directly to employment
with the Company or a Participating Subsidiary during such Offering Period.
SECTION 3 — ENROLLMENT AND CONTRIBUTIONS
     3.1 ELIGIBILITY FOR ENROLLMENT.
     (a) An Employee may enroll in the Plan for an Offering Period unless one of
the following applies:

4



--------------------------------------------------------------------------------



 



     (i) The customary employment of the Employee on the Offering Date is twenty
(20) hours or less per week; or
     (ii) The customary employment of the Employee on the Offering Date is for
not more than five months in any calendar year; or
     (iii) The Employee is not employed by the Company or a Subsidiary on the
Offering Date; or
     (iv) The Employee would, immediately upon enrollment, own directly or
indirectly, or hold options or rights to acquire, an aggregate of five percent
(5%) or more of the total combined voting power or value of all outstanding
shares of all classes of the Company or any Subsidiary, with ownership
determined in accordance with the rules of Section 424(d) of the Code and
treating stock which the Employee may purchase under outstanding options as
owned by the Employee.
     (v) The Employee is eligible to participate in and continue to make
contributions to an employee stock purchase plan of the Company other than the
Plan.
     (b) The Committee or its designee will notify an Employee that the Employee
is first eligible to enroll in the Plan and, except as otherwise provided herein
with respect to the Offering Period beginning on the Effective Date, make
available to each eligible Employee the necessary enrollment forms before the
Offering Date.
     3.2 ENROLLMENT PROCEDURE.
     (a) To enroll in the Plan for an Offering Period, an Employee must file an
enrollment form with the Company and elect to make contributions under the Plan
in accordance with Section 3.3. The enrollment form must be received by the
Company at least fifteen (15) calendar days prior to the Offering Date and must
state the contribution rate elected by the Employee for the Offering Period. An
Employee who does not enroll in the Plan for an Offering Period will receive no
shares of Stock under the Plan for such Offering Period. Notwithstanding the
foregoing, (i) with respect to the Offering Period beginning on the Effective
Date, any Employee eligible to enroll in the Plan as of the Effective Date
pursuant to Section 3.1 shall be automatically enrolled in the Plan at the
maximum contribution rate permitted under Section 3.3(b), subject to such
Employee’s right to increase, decrease or discontinue contributions under
Section 3.3(d), and (ii) any Transferred Employee shall be automatically
enrolled in the Plan at the contribution rate in effect for the other employee
stock purchase plan of the Company in which he or she participated, subject to
such Transferred Employee’s right to increase, decrease or discontinue
contributions under Section 3.3(d).
     (b) An Employee whose enrollment in, and contributions under, the Plan
continue throughout an Offering Period will automatically be enrolled in the
Plan for the next Offering Period unless (i) the Employee files a written notice
of discontinuance of contributions with the Company before the Offering Date for
the next Offering Period in accordance with Section 5.1(a)(i), or (ii) on the
Offering Date for such Offering Period the Employee is described in

5



--------------------------------------------------------------------------------



 



Section 3.1(a). The contribution rate for an Employee who is automatically
enrolled for an Offering Period (other than the Offering Period beginning on the
Effective Date) pursuant to this Section will be the contribution rate in effect
for the immediately preceding Offering Period, unless the Employee files an
amended enrollment form with the Company at least fifteen (15) calendar days
prior to the next subsequent Offering Period designating a different
contribution rate.
     3.3 CONTRIBUTIONS.
     (a) To enroll for the first time in the Plan for an Offering Period (other
than the Offering Period beginning on the Effective Date), an Employee must
elect to make a contribution under the Plan, subject to the terms and conditions
prescribed below, by means of payroll deduction for each payroll period within
the Offering Period. Notwithstanding the foregoing, (i) with respect to the
Offering Period beginning on the Effective Date, contributions to the Plan by
any Employee who is automatically enrolled in the Plan pursuant to
Section 3.2(a)(i) shall be made by means of payroll deductions only for payroll
periods within such Offering Period which begin after the date of the effective
registration statement filed on Form S-8 under the Securities Act of 1933, as
amended, with respect to the shares of Stock available under the Plan (the “S-8
Registration Date”), and (ii) in the case of any Transferred Employee who is
automatically enrolled in the Plan pursuant to Section 3.2(a)(ii), contributions
to the Plan for such Transferred Employee’s initial Offering Period shall be
made by means of payroll deductions only for payroll periods within such
Offering Period that began after he or she was automatically enrolled in the
Plan . An Employee may make contributions to the Plan in the form of a check or
payroll deductions (including deductions at a rate higher than the maximum rate
permitted under Section 3.3(b)) to make-up for the period from the Effective
Date to the end of the pay period in which the S-8 Registration occurs. Such
additional contributions may be made at any time during the portion of such
Offering Period beginning on the S-8 Registration Date, and ending on the first
Termination Date.
     (b) Except as otherwise provided in Section 3.3(a), an Employee may elect
to make payroll deduction contributions in amounts not less than one percent
(1%) of Compensation per payroll period and not more than the lesser of
(i) fifteen percent (15%) of Compensation per Offering Period (or such other
amount as the Committee may establish from time to time and communicate to
Employees before the Offering Date) or (ii) a percentage of Compensation for
each payroll period that ensures that the limit on the purchase of shares of
Stock specified in Section 4.1 is not exceeded for the Offering Period.
     (c) Except as otherwise provided in Section 3.3(a), payroll deductions will
commence with the first payroll period that begins during the Offering Period
and will be made in conformity with the Company’s payroll deduction schedule and
practices.
     (d) Except as provided in Section 5.1, an Employee may elect to increase,
decrease or discontinue contributions once each Offering Period as of the first
day of the first payroll period beginning in the Offering Period by giving
written notice to the Committee at least fifteen (15) calendar days before such
date. Notwithstanding the foregoing, (i) with respect to the Offering Period
beginning on the Effective Date, any Employee who is automatically enrolled in
the Plan

6



--------------------------------------------------------------------------------



 



pursuant to Section 3.2(a)(i) shall have one opportunity to increase, decrease
or discontinue contributions at any time during the portion of such Offering
Period beginning on the S-8 Registration Date and ending fifteen (15) calendar
days before the end of such Offering Period, and (ii) any Transferred Employee
who is automatically enrolled in the Plan pursuant to Section 3.2(a) (ii) shall
have one opportunity to increase, decrease or discontinue contributions at any
time on or before fifteen (15) calendar days before the end of the Offering
Period in which such automatic enrollment occurred.
     (e) Notwithstanding anything in the Plan to the contrary, contributions
otherwise made by an Employee to the Plan pursuant to the enrollment procedure
described in Section 3.2 shall be automatically suspended to the extent, and for
the period of time, required under Section 401(k) of the Code and the
regulations promulgated thereunder.
     3.4 OPTION ACCOUNTS. All contributions made by an Employee under the Plan
will be credited to an Option Account maintained by the Company or the Custodian
on behalf of the Employee. The Company will make the credit as soon as
practicable after the contributions are withheld from the Employee’s
Compensation.
     3.5 WITHDRAWAL OF CONTRIBUTIONS. An Employee may elect to withdraw
contributions made during an Offering Period by giving written notice to the
Committee at least fifteen (15) calendar days before the end of such Offering
Period, in which case the cash credited to the Employee’s Option Account will be
refunded to the Employee without interest as soon as administratively feasible
after the Committee receives such notice, and the Employee may not re-enroll in
the Plan until the next Offering Period.
     3.6 NO FUNDING OF ACCOUNTS. No cash shall be set aside with respect to an
Option Account until it is credited thereto. Nothing contained in this Plan and
no action taken pursuant to the provisions hereof shall create or be construed
to create a trust of any kind, or a fiduciary relationship between the Company
and any Employee or any other person with respect to an Option Account. Amounts
credited to an Option Account at any time and from time to time shall be general
assets of the Company. To the extent that any person acquires a right to receive
the benefit of amounts credited to an Option Account, such right shall be that
of an unsecured general creditor of the Company.
SECTION 4 — GRANT AND EXERCISE OF OPTION
     4.1 GRANT OF OPTIONS; TERMS. Enrollment in the Plan with respect to any
Offering Period will constitute the grant by the Company of an Option to
purchase shares of Stock under the Plan during such Offering Period. All
Employees granted Options shall have the same rights and privileges as required
by section 423(b)(5) of the Code. Each Option will be subject to the following
terms:
     (a) The exercise price will be as specified in Section 4.2.
     (b) Except as limited in (e) below, the number of shares of Stock subject
to the option will equal the number of shares of Stock that can be purchased at
the exercise price specified in

7



--------------------------------------------------------------------------------



 



Section 4.2 with the aggregate amount credited to the Employee’s Option Account
as of the Termination Date.
     (c) The Option with respect to an Offering Period will be exercised on the
Termination Date of such Offering Period.
     (d) The payment by an Employee for the shares of Stock purchased upon
exercise of an option will be made only through payroll deduction, unless
otherwise provided herein with respect to the Offering Period beginning on the
Effective Date, all in accordance with Section 3.3.
     (e) No Employee shall be granted an option to the extent the number of
shares of Stock that may be purchased for such Employee (when taken together
with all other options exercisable by such Employee under any other stock
purchase plan of the Company or a Subsidiary that is qualified under Section 423
of the Code) in the aggregate during a calendar year exceeds twenty five
thousand dollars ($25,000) in Fair Market Value of such shares of Stock
determined on the Offering Date for the Offering Period with respect to which
the purchase is made.
     4.2 EXERCISE OF OPTION; EXERCISE PRICE.
     (a) As soon as practicable after the Termination Date of each Offering
Period, the Company or Custodian will apply to the purchase of the number of
shares of Stock the exercise price of which is covered by the amounts credited
to each Employee’s Option Account as of such Termination Date. In the event the
aggregate amount credited to the Employees’ Option Accounts as of such
Termination Date exceeds the exercise price of the shares available for purchase
as of such date under this Plan, the Company or Custodian shall purchase for
each Employee his or her proportional share of the shares available for
purchase, based on the percentage that the cash allocated to his or her Option
Account represents of the total cash allocated to the Option Accounts of all
Employees for the Offering Period ending on such date, and the excess of the
amount so credited shall be returned to the Employee without interest. The Stock
so purchased shall be allocated to the Option Account for the Employee. The
Stock shall be held by the Custodian on behalf of the Employee and registered in
the name of a nominee.
     (b) The exercise price of each share of Stock purchased with respect to any
Offering Period shall be the lower of:
     (i) Eighty five percent (85%) of the Fair Market Value of the Stock on the
Offering Date for such Offering Period, or
     (ii) Eighty five percent (85%) of the fair market value of the Stock on the
Termination Date for such Offering Period.
     4.3 OPTION ACCOUNTS.
     (a) All shares of Stock purchased on behalf of an Employee as of a
Termination Date shall be credited to such Employee’s Option Account as of such
date. Dividends payable with

8



--------------------------------------------------------------------------------



 



respect to shares of Stock credited to the Employee’s Option Account will be
credited to the Employee’s Option Account and used by the Custodian to purchase
additional shares of Stock on the open market as soon as administratively
feasible following receipt of the dividend payment by the Custodian.
     (b) The Committee may determine whether cash in an amount representing the
price of a fractional share shall be carried over to the next Offering Period,
or applied to the purchase of a fractional share at the end of an Offering
Period; provided that such determination shall apply uniformly to all Employees
for each Offering Period.
     4.4 NO INTEREST ON ACCOUNT BALANCES. No interest or other earnings will be
credited to any Option Account with respect to (a) amounts credited thereto
during an Offering Period or (b) amounts to be returned to the Employee. Neither
the Committee nor the Company shall have any obligation to invest or otherwise
manage amounts credited to an Option Account, other than to apply such amounts
to the purchase of Stock in accordance with the terms of this Plan.
SECTION 5 — TERMINATION OF ENROLLMENT
     5.1 TERMINATION OF ENROLLMENT.
     (a) An Employee’s enrollment in the Plan will terminate under the following
circumstances:
     (i) as of the beginning of the Offering Period that is at least fifteen
(15) calendar days after the Employee files with the Company a written notice of
discontinuance of contributions (except as provided in 5.1(a)(ii));
     (ii) immediately upon the Employee filing with the Company a written notice
of discontinuance of contributions with respect to the Offering Period beginning
on the Effective Date as provided in Section 3.3(d);
     “(iii) unless otherwise provided in Section 5.1(c) or (d), following the
termination of employment with the Company and all Participating Subsidiaries;
     (iv) as of the date on which the Employee would own directly or indirectly,
or hold options or rights to acquire, an aggregate of five percent (5%) or more
of the total combined voting power or value of all outstanding shares of all
classes of the Company or any Subsidiary, determined in accordance with Section
424(d) of the Code; and
     (v) upon termination of the Plan or as of the date the relevant
Participating Subsidiary ceases to be a Subsidiary.
     (b) An Employee whose enrollment in the Plan terminates under this Section,
other than by reason of termination of the Plan, may again enroll in the Plan as
of any subsequent Offering

9



--------------------------------------------------------------------------------



 



Date if the Employee satisfies the eligibility conditions of Section 3.1 as of
such date.
     (c) Notwithstanding Section 5.1(a)(iii), any Employee who is enrolled in
the Plan during an Offering Period in which the Employee incurs a termination of
employment with the Company and transfers directly to employment with Patriot
Coal Corporation shall be permitted to remain enrolled in the Plan through the
earliest of (x) the Termination Date of such Offering Period, (y) the
termination of such Employee’s employment with Patriot Coal Corporation, or
(z) three months after the date such Employee incurs a termination of employment
with the Company.
     (d) Notwithstanding Section 5.1(a)(iii), any Employee who is enrolled in
the Plan during an Offering Period in which the Employee incurs a termination of
employment with the Company or any Participating Subsidiary and transfers
directly to employment with a Subsidiary that is not a Participating Subsidiary
shall be permitted to remain enrolled in the Plan through the earliest of
(x) the Termination Date of such Offering Period, or (y) the termination of such
Employee’s employment with such Subsidiary.
     5.2 DISTRIBUTIONS TO EMPLOYEE.
     (a) Subject to the eighteen month holding period prescribed in subsection
5.2(c), as soon as administratively feasible after an Employee’s enrollment in
the Plan terminates under Section 5.1:
     (i) The Company will pay to the Employee all cash credited to the
Employee’s Option Account as of the date of termination without interest; and
     (ii) The Committee will direct the Custodian to distribute to the Employee
shares of Stock then credited to the Employee’s Option Account that have been
credited to the Employee’s Option Account for at least eighteen months in the
form of certificates representing whole shares of Stock (and cash equal to the
Fair Market Value of any fractional share), or a nominee account, as requested
by the Employee or former Employee.
     (b) If an Employee’s enrollment terminates as a result of death, or if the
Employee’s death occurs before the Employee receives a distribution under this
Section, all cash amounts payable under this Section to the Employee will be
paid to the Employee’s Beneficiary; and shares of Stock credited to the Option
Account of a deceased Employee may be distributed to the personal representative
of the deceased employee without regard to the eighteen month holding period
prescribed in subsection 5.2(c).
     (c) An Employee or former Employee may, from time to time, request
distribution of shares of Stock then credited to the Employee’s Option Account
that have been credited to the Employee’s Option Account for at least eighteen
months. Notwithstanding the above, in the event of a Change in Control an
Employee or former Employee may request distribution of shares of Stock then
credited to the Employee’s Option Account. Distribution may be made as soon as
administratively practicable in the form of a stock certificates representing
whole shares

10



--------------------------------------------------------------------------------



 



of Stock (and cash equal to the Fair Market Value of any fractional share), or a
nominee account, as requested by the Employee or former Employee.
     5.3 BENEFICIARIES.
     (a) An Employee may designate a Beneficiary. Any such designation must be
made on a form provided by the Company for this purpose, will be effective on
the date received by the Company and may be revoked by the Employee at any time.
     (b) If the Employee fails to designate a Beneficiary or if no designated
beneficiary survives the Employee, then any cash amounts shall be made to the
Employee’s estate.
SECTION 6 — PLAN ADMINISTRATION
     6.1 COMMITTEE. The Plan will be administered by the Committee.
     6.2 COMMITTEE POWERS.
     (a) The Committee will have all powers appropriate to administer the Plan
including, but not limited to, the following:
     (i) To determine all questions that may arise under the Plan, including the
power to determine the rights or eligibility of Employees or their
Beneficiaries;
     (ii) To construe the terms of the Plan and to remedy ambiguities,
inconsistencies or omissions;
     (iii) To adopt such rules of procedure and prescribe such forms as it
considers appropriate for the proper administration of the Plan and are
consistent with the Plan;
     (iv) To enforce the Plan provisions and the rules of procedure which it
adopts;
     (v) To employ agents, attorneys, accountants, actuaries or other persons,
and to allocate or delegate to them such powers, rights and duties as it
considers appropriate for the proper administration of the Plan.
     (b) The Committee will have such further powers and duties as may be
elsewhere specified in the Plan.
     6.3 COMMITTEE ACTIONS. The actions of the Committee may be taken at a
meeting by a majority of its members, in writing without a meeting if a majority
of its members sign such writing or by the use of a conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other and participation in such a meeting in this
manner shall constitute attendance and presence in person at the meeting of the
person or persons so participating for all purposes. In taking action:

11



--------------------------------------------------------------------------------



 



     (a) The Committee may allocate authority to a specific member(s) of the
Committee to carry out such duties as the Committee may assign;
     (b) A member of the Committee may by writing delegate any or all of such
member’s rights, powers, duties and discretions to any other member of the
Committee, with the consent of the latter;
     (c) The Committee may delegate to any agents such duties and powers as it
deems appropriate, by an instrument in writing which specifies which duties are
so delegated and to whom each such duty is so delegated; and
     (d) When there is an even division of opinion among the members of the
Committee as to a matter, the Board of Directors of the Company will decide the
matter, provided, however, that no member of the Board of Directors may vote on
such a matter if it concerns such member’s individual rights, privileges or
obligations under the Plan.
     6.4 MEMBER WHO IS PARTICIPANT. If a member of the Committee is an Employee,
such member may not decide any matter relating to the member’s participation or
Option Account or how the Option Account is to be paid to the member that the
member would not have the right to decide in the absence of membership on the
Committee, and no Employee will receive any compensation for services as a
member of the Committee.
     6.5 INFORMATION REQUIRED FROM COMPANY. The Company will furnish the
Committee with such data and information as the Committee deems appropriate to
administer the Plan. The records of the Company as to an Employee’s Compensation
will be conclusive on all persons unless determined by the Committee to be
clearly incorrect.
     6.6 INFORMATION REQUIRED FROM EMPLOYEES. Each person entitled to benefits
under the Plan must furnish the Company from time to time in writing such
person’s mailing address, each change of mailing address and such other data and
information as the Committee deems appropriate to administer the Plan. Any
communication, statement or notice mailed with postage prepaid to any person at
the last mailing address filed with the Company will be binding upon such person
for all purposes of the Plan.
     6.7 UNIFORM RULES AND ADMINISTRATION. The Committee will administer the
Plan on a nondiscriminatory basis and will apply uniform rules to all persons
similarly situated.
SECTION 7 — AMENDMENT AND TERMINATION
     7.1 AMENDMENT.
     (a) The Company reserves the right to amend the Plan from time to time
subject to the following limitations:

12



--------------------------------------------------------------------------------



 



     (i) To the extent necessary to comply with or get an exemption from any
provision of the Code, including regulations thereunder, or of the Securities
Exchange Act of 1934, as amended, no amendment will be made without the prior
approval of the stockholders of the Company if the amendment will (1) increase
the number of shares of Stock reserved for purchase under the Plan, or
(2) materially modify the eligibility conditions or materially increase the
benefits available under the Plan.
     (ii) No amendment will make any change in a previously granted and
outstanding Option that adversely affects the rights of an Employee with respect
to such option.
     (iii) No amendment will reduce the amount of an Employee’s Option Account
balance.
     (b) The Company may delegate to the Committee or its officers the power to
amend the Plan as the Company deems appropriate, subject to the limitations of
this Section.
     7.2 TERMINATION. The Plan is entirely voluntary on the part of the Company
and the continuance of the Plan should not be construed as a contractual
obligation of the Company. Accordingly, the Company reserves the right to
terminate the Plan at any time. Unless sooner terminated by the Company, the
Plan shall terminate on the date all of the shares of Stock specified in Section
1.5(a) are purchased unless additional shares of Stock are authorized for the
Plan by the stockholders of the Company. No Option may be granted under the Plan
after the Plan is terminated.
     7.3 RIGHTS UPON TERMINATION.
     (a) If the Plan terminates, the Committee may elect to terminate all
outstanding Options either immediately or upon completion of the purchase of
shares of Stock on the next following Termination Date.
     (b) If the Committee terminates an Option prior to the expiration of the
Option, all amounts contributed to the Plan which remain in an Employee’s Option
Account will be returned to the Employee as soon as reasonably practicable.
SECTION 8 — GENERAL PROVISIONS
     8.1 NO TRANSFER OR ASSIGNMENT. The rights of an Employee under the Plan may
not be sold, pledged, assigned or transferred, voluntarily or involuntarily, in
any manner other than by will or the laws of descent and distribution. Any such
attempted sale, pledge, assignment or transfer shall be without effect. An
Employee’s rights and all Options granted under the Plan shall only be
exercisable during his or her lifetime by such Employee.
     Furthermore, except as provided in Section 5.2(b), shares purchased for an
Employee as of a Termination Date may not be sold, exchanged, assigned,
transferred, pledged, or otherwise disposed of in any way by the Employee, other
than by will or the laws of descent and

13



--------------------------------------------------------------------------------



 



distribution, until after eighteen months after such Termination Date. The
Company may place controls on the Account of the participant to which such
shares are credited as necessary or appropriate to enforce such restrictions.
Any such attempted assignment, transfer, pledge or other disposition shall be
without effect.
     8.2 RIGHTS AS STOCKHOLDER. The grant of an Option to purchase shares of
Stock under the Plan will not confer upon an Employee any rights as a
stockholder of the Company with respect to shares of Stock subject to the
Option. An Employee will become a stockholder with respect to shares of Stock
subject to an Option under the Plan only when the purchase of such shares of
Stock is completed as of a Termination Date.
     8.3 RIGHTS AS EMPLOYEE. The Plan is not a contract of employment, and the
grant of an option to purchase shares of Stock under the Plan will not confer
upon any Employee the right to be retained in the employ of the Company or any
Subsidiary.
     8.4 COSTS. All costs and expenses incurred in the administration of the
Plan will be paid by the Company and its Subsidiaries. Any brokerage fees for
the sale of shares of Stock by an Employee will be borne by the Employee.
     8.5 APPLICATION OF FUNDS. All proceeds received by the Company from the
sale of Stock under the Plan will be used for general corporate purposes.
     8.6 REPORTS. The Company will provide or cause to be provided to each
Employee an annual report of the Employee’s contributions under the Plan for
each Plan Year and the shares of Stock purchased with such contributions.
     8.7 ACTIONS BY COMPANY. Any action taken by the Company with respect to the
Plan will be by resolution of its Board of Directors or by a person or persons
authorized by resolution of its Board of Directors.
     8.8 GOVERNMENTAL APPROVAL. The Plan and any offering or sale made to
Employees under the Plan is subject to any governmental approvals or consents
that are or may become applicable in connection herewith.
     8.9 STOCKHOLDER APPROVAL. The Plan is subject to approval by the holders of
a majority of the shares present in person or by proxy and voting at the meeting
at which the Plan is considered and shall not be effective without such approval
within twelve months before or after the adoption of the Plan by the Board of
Directors.
     8.10 APPLICABLE LAW. The Plan will be governed by the laws of the State of
Delaware, without regard to the law of conflicts of such state, to the extent
that federal law does not preempt such laws.
     8.11 GENDER AND NUMBER. When the context permits, words in the Plan used in
the masculine gender include the feminine gender, words in the singular include
the plural and words in the plural include the singular.

14



--------------------------------------------------------------------------------



 



     8.12 HEADINGS. All headings in the Plan are included solely for ease of
reference and do not bear on the interpretation of the text.
     The undersigned hereby certifies that this Plan was duly adopted by the
Board on October 23, 2008.

                  /s/ Sharon D. Fiehler       Sharon D. Fiehler      Executive
Vice President and
Chief Administrative Officer     

15